This case, like the cases of Louisiana State Bar Association v. Leche, 201 La. 293, 9 So.2d 566; Louisiana State Bar Association v. Connolly, 201 La. 342, 9 So.2d 582; and Louisiana State Bar Association v. Steiner, 201 La. 923, 10 So.2d 703, is an original proceeding to disbar the defendant, Harold J. Rayl, on the bare allegation that he was convicted, on a plea of nolo contendere, of a felony in the United States District Court for the Eastern District of Louisiana, New Orleans Division, in the matter entitled United States v. Harold J. Rayl, No. 21,129, Criminal, as will appear from the certified copy of judgment of conviction, sentence, and commitment attached to and made a part of the petition, with no other allegation of the defendant's misconduct nor any facts from which a conclusion might fairly be drawn that the *Page 538 
defendant is guilty of misconduct on which his disbarment might be based.
It is my opinion that the petition fails to disclose a cause of action, and for this reason I respectfully dissent from the holding of the majority opinion.